Citation Nr: 1444760	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-00 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a nervous condition, claimed as a panic disorder and panic attacks.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back condition, status post spinal decompression.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a throat disability, claimed as difficulty swallowing.  

4.  Entitlement to service connection for a throat disability, to include laryngitis secondary to gastroesophageal reflux disorder (GERD).  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disability, claimed as a rapid heart beat.  

6.  Entitlement to service connection for a heart disability, to include arteriosclerotic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1973 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 
The issues of entitlement to service connection for a throat disability and a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In a June 2008 rating decision, the RO denied reopening the claims of service connection for a nervous condition, a low back condition, a throat condition, and a heart condition.  The Veteran did not file a timely Notice of Disagreement (NOD) following the June 2008 rating decision. 

2.  Additional evidence received since the June 2008 rating decision on the issue of service connection for a nervous condition does not relate to an unestablished fact necessary to substantiate the claim.  

3.  Additional evidence received since the June 2008 rating decision on the issue of service connection for a low back condition does not relate to an unestablished fact necessary to substantiate the claim.  

4.  Additional evidence received since the June 2008 rating decision on the issue of service connection for a throat disability is neither cumulative nor redundant, addresses the grounds of the prior final denial of service connection, and raises a reasonable possibility of substantiating the claim.  

5.  Additional evidence received since the June 2008 rating decision on the issue of service connection for a heart disability is neither cumulative nor redundant, addresses the grounds of the prior final denial of service connection, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The June 2008 rating decision is final.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013). 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a nervous condition.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.1103 (2013).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a low back condition.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.1103 (2013).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a throat condition.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.1103 (2013).

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for a heart condition.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits. 

In a notice letter dated in December 2009, the RO provided preadjudicatory notice to the Veteran addressing the new and material evidence claims consistent with Kent.  The notice letter also provided notice regarding what information and evidence is needed to substantiate the claims of service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The letter included provisions for disability ratings and for the effective date of the claims.  While a notice letter addressing the new and material evidence claims consistent with Kent was not issued before the October 2009 rating decision, any defect in notice was corrected by the December 2009 notice that addressed the two claims adjudicated in the October 2009 rating decision.  These two claims were subsequently readjudicated by the RO in the April 2010 rating decision.  As such, there was no defect with respect to timing of the VCAA notice. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records, VA post-service treatment records, and the Veteran's own statements in support of his claim.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. 
§ 5103A (d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

VA has no specific duty to conduct an examination with respect to the claims to reopen because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other ground, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims.

New and Material Evidence - Laws and Regulations

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. §§  7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Materiality has two components; first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  Evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In applying 38 C.F.R. 
§ 3.156(b), the Court has clarified that "[n]ew and material evidence received prior to the expiration of the appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  Muehl v. West, 13 Vet. App. 159, 161 (1999); see also Bond v. Shinseki, 659 F.3d 1362, 1368-69  (Fed. Cir. 2011). 

Procedural History

In March 1976, VA denied service connection for a throat condition and a heart condition.  The Veteran did not appeal this decision within the requisite time period and it therefore became final.  In February 1982, VA denied service connection for a nervous condition and continued the denial of service connection for a throat condition and a heart condition.  The Veteran did not appeal this decision within the requisite time period and it therefore became final.  In December 1997, VA denied service connection for a low back condition.  The Veteran did not appeal this decision within the requisite time period and it therefore became final.  In November 1999, VA denied reopening of a service connection claim for a nervous condition.  The Veteran did not appeal this decision within the requisite time period and it therefore became final.  

In June 2008, VA denied reopening of service connection claims for a nervous condition, a low back condition, a throat condition, and a heart condition.  VA denied reopening the claims on the basis that the new evidence that was submitted was not material.  Specific to the nervous condition, the new evidence submitted was not relevant to establishing an in-service incurrence of a nervous condition or manifestation of a psychosis within the one-year presumptive period.  Specific to the low back condition, the new evidence submitted was not relevant to establishing that the Veteran's current low back disorder was etiologically related to an in-service injury or event.  Specific to the throat condition, the new evidence submitted was not relevant to establishing an in-service incurrence of a chronic throat condition.  Specific to the heart condition, the new evidence submitted was not relevant to establishing an in-service incurrence of a chronic heart condition.  The Veteran did not file a timely NOD following the June 2008 adverse decision.  Further, no additional new and material evidence was received within one year of the notice of the adverse decision.  The June 2008 rating decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

In August 2009, the Veteran filed claims of entitlement to an increased rating for a throat condition and a heart condition, both of which the Veteran believed to be service-connected.  This correspondence was construed as claims to reopen the service connection claims for a throat condition and a heart condition.  In October 2009, VA denied reopening these claims on the basis that the new evidence received was not material.  Specific to the throat condition, the new evidence submitted was not relevant to establishing a connection between the Veteran's current throat condition and an in-service injury or event.  Specific to the heart condition, the new evidence submitted was not relevant to establishing a connection between the Veteran's current heart condition and an in-service injury or event.   

In November 2009, the Veteran again filed claims of entitlement to an increased rating for a throat condition and a heart condition, as well as filed claims to reopen the service connection claims for a nervous condition and a low back condition.  A December 2009 Report of Contact indicates that the RO contacted the Veteran to clarify that the Veteran's throat and heart conditions had yet to be service-connected.  The December 2009 Report of Contact further indicates that the Veteran wished to file claims to reopen the service connection claims for a throat condition and a heart condition.  In April 2010, VA denied reopening of all four service connection claims on the basis that the new evidence received was not material.  Specific to the nervous condition, the new evidence submitted was not relevant to establishing an in-service incurrence of a nervous condition or manifestation of a psychosis within the one-year presumptive period.  Specific to the low back condition, the new evidence submitted was not relevant to establishing that the Veteran's current low back condition was etiologically related to an in-service injury or event.  Specific to the throat condition, the new evidence submitted was not relevant to establishing that the Veteran's current throat condition was etiologically related to an in-service injury or event.  Specific to the heart condition, the new evidence submitted was not relevant to establishing that the Veteran's current heart condition was etiologically related to an in-service injury or event.  

While the Veteran had yet to file an NOD following the October 2009 adverse decision regarding the throat and heart conditions, that decision was still pending at the time of the April 2010 rating decision, which addressed the four issues currently on appeal.  The Veteran, however, did file a timely NOD following the April 2010 adverse decision and perfected his appeal with respect to the four issues on appeal.  Therefore, the October 2009 rating decision is the decision on appeal with respect to the throat and heart disabilities, and the April 2010 rating decision is the decision on appeal with respect to the nervous condition and the low back condition.  In all four instances, the last final disallowance is the June 2008 rating decision.  

Reopening of Service Connection for a Nervous Condition Analysis

Evidence received subsequent to the June 2008 last final disallowance includes the Veteran's lay assertions that he has a current nervous condition that was caused by military service and VA post-service medical records.  The Board finds that the Veteran's lay assertions are not new and material because they are cumulative and redundant of evidence previously of record.  The Board also finds that the VA medical records are new, but are not material.  

In conjunction with the application to reopen the claim of service connection for a nervous condition, the Veteran has asserted that he currently has a nervous condition and that his nervous condition was caused by his military service.  The Board finds that the Veteran's lay assertions are not new because the Veteran's statements reiterate his previous contentions made for his original service connection claim; therefore, this lay evidence is cumulative and redundant of evidence previously of record and is not new and material.  

Additional evidence associated with the Veteran's application to reopen includes VA treatment records from February 2008 to April 2010.  While these treatment records appear to be comprehensive in nature, they do not contain any current diagnosis of a nervous condition.  An August 2009 VA treatment record indicates that the Veteran reported symptoms of a depressed mood, panic, and anxiety, but these symptoms were attributed to the Veteran's inability to work due to orthopedic complaints.  Additionally, there are no diagnoses of a nervous condition contained in these records and no treatment reports from mental health providers.  Further, while the problem list assigned to the Veteran's medical profile contains thirty-eight enumerated problems, there are no psychological conditions listed.   Therefore, the Board finds that while these VA treatment records are new, they are not material.  Specifically, these VA treatment records do not relate to an unestablished fact necessary to substantiate the claim of service connection as they neither tend to show that the Veteran has a current nervous disability nor that any such current nervous disability was incurred in service.  

For these reasons, the Board finds that new and material evidence has not been received sufficient to reopen a claim of service connection for a nervous condition.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Therefore, the claim of service connection for a nervous condition is not reopened.


Reopening of Service Connection for a Low Back Condition Analysis

Evidence received subsequent to the June 2008 last final disallowance includes the Veteran's lay assertions that his current low back condition was caused by military service, VA post-service medical records, and a December 2010 VA examination report.  The Board finds that the Veteran's lay assertions are not new and material because they are cumulative and redundant of evidence previously of record.  The Board also finds that the VA medical records are new, but are not material.  The Board further finds that the December 2010 VA examination report is new, but is not material.  

In conjunction with the application to reopen the claim of service connection for a low back condition, the Veteran has asserted that his current low back condition was caused by his military service.  The Board finds that the Veteran's lay assertions are not new because the Veteran's statements reiterate his previous contentions made for his original service connection claim; therefore, this lay evidence is cumulative and redundant of evidence previously of record and is not new and material as required for a reopening of the claim.  

Additional evidence associated with the application to reopen includes VA treatment records from February 2008 to April 2010.  These VA treatment records show that the Veteran has a currently diagnosed low back condition for which he is receiving treatment, which is a fact that was of record at the time of the June 2008 last final disallowance.  Therefore, the Board finds that these VA treatment records are not new and material because they are cumulative and redundant of evidence previously of record and they do not relate to an unestablished fact necessary to substantiate the claim of service connection.  Specifically, these records do not tend to show that the Veteran's low back condition was incurred by or otherwise etiologically related to active service.

Finally, the Veteran was afforded a VA examination in December 2010 in conjunction with his application to reopen the claim of service connection for a low back condition.  The VA examiner took a thorough history of the Veteran's complaints, including history of onset, diagnosis, report of symptomatology, and treatment.  Following a physical examination, the VA examiner diagnosed the Veteran with failed back syndrome.  The VA examiner opined that the Veteran's current low back condition of a lumbar disc herniation requiring surgical excision is not etiologically related to the lumbar muscle strain the Veteran experienced in service.  

As such, the December 2010 VA examination report provides a current diagnosis of a low back condition, which was a fact of record at the time of the June 2008 last final disallowance.  Moreover, the VA examiner concluded that the low back condition is not etiologically related to the Veteran's low back injury sustained in service.  The Court has held that evidence which is unfavorable to the Veteran's case may not "trigger a reopening" of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992).  Therefore, the Board finds that the VA examination report is new because it is not cumulative and redundant of evidence previously of record.  However, the VA examination report is not material because it does not relate to an unestablished fact necessary to substantiate the claim.  Specifically, the VA examination report tends to show that the Veteran's low back condition was not incurred in or otherwise etiologically related to active service.

For these reasons, the Board finds that new and material evidence has not been received sufficient to reopen a claim of service connection for a low back condition.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni, 5 Vet. App. at 467.  Therefore, the claim of service connection for a nervous condition is not reopened.

Reopening of Service Connection for a Throat Disability Analysis

Evidence received subsequent to the June 2008 last final disallowance includes the Veteran's lay assertions that his current throat disability was caused by military service, VA post-service medical records, and an October 2009 VA examination report.  The Board finds that the Veteran's lay assertions are not new and material because they are cumulative and redundant of evidence previously of record.  The Board also finds that the VA medical records are new, but are not material.  However, the Board finds that the October 2009 VA examination report is both new and material.  

In conjunction with the application to reopen the claim of service connection for a throat disability, the Veteran has asserted that his current throat disability was caused by his military service.  The Board finds that the Veteran's lay assertions are not new because the Veteran's statements reiterate his previous contentions made for his original service connection claim; therefore, this lay evidence is cumulative and redundant of evidence previously of record and is new and material as required for a reopening of the claim.  

Additional evidence associated with the application to reopen includes VA treatment records from February 2008 to April 2010.  These treatment records show that the Veteran has a currently diagnosed throat disability for which he is receiving treatment, which is a fact that was not of record at the time of the June 2008 last final disallowance.  Therefore, the Board finds that these VA treatment records are new and material because they are not cumulative and redundant of evidence previously of record and they relate to an unestablished fact necessary to substantiate the claim of service connection.  These records, therefore, raise a reasonable possibility of substantiating the claim of service connection.  

In addition, the Veteran was afforded a VA examination in October 2009 in conjunction with his application to reopen the claim of service connection for a throat disability.  The VA examiner took a thorough history of the Veteran's complaints, including history of onset, diagnosis, report of symptomatology, and treatment, including reporting the Veteran's statement that the throat disability began while the Veteran was on active duty.  Following an examination, the VA examiner diagnosed the Veteran with laryngitis secondary to GERD.  The VA examiner, however, did not opine as to the etiology of the Veteran's current throat disability.  

Despite the lack of a nexus opinion, the October 2009 VA examination report provides a current diagnosis of laryngitis secondary to GERD, which was not a fact of record at the time of the June 2008 last final disallowance.  Therefore, the Board finds that the October 2009 VA examination report is new because it is not cumulative and redundant of evidence previously of record.  Additionally, the Board finds that the October 2009 VA examination report is material as it establishes a current throat disability.  The October 2009 VA examination report therefore raises a reasonable possibility of substantiating the claim for service connection for a throat disability.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.).

Based on the above, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for a throat disability, and this claim is reopened.  Entitlement to service connection for a throat disability is addressed in the Remand section below.  

Reopening of Service Connection for a Heart Disability Analysis

Evidence received subsequent to the June 2008 last final disallowance includes the Veteran's lay assertions that his current heart disability was caused by military service, VA post-service medical records, and an October 2009 VA examination report.  The Board finds that the Veteran's lay assertions are not new and material because they are cumulative and redundant of evidence previously of record.  The Board also finds that the VA medical records are new, but are not material.  However, the Board finds that the October 2009 VA examination report are both new and material.  

In conjunction with the application to reopen the claim of service connection for a heart disability, the Veteran has asserted that his current heart disability was caused by his military service.  The Board finds that the Veteran's lay assertions are not new because the Veteran's statements reiterate his previous contentions made for his original service connection claim; therefore, this lay evidence is cumulative and redundant of evidence previously of record and is not new and material as required for a reopening of the claim.  

Additional evidence associated with the application to reopen includes VA treatment records from February 2008 to April 2010.  These treatment records show that the Veteran has a currently diagnosed heart disability for which he is receiving treatment, which is a fact that was not of record at the time of the June 2008 last final disallowance.  Therefore, the Board finds that these VA treatment records are new and material because they are not cumulative and redundant of evidence previously of record and they relate to an unestablished fact necessary to substantiate the claim of service connection.  These records, therefore, raise a reasonable possibility of substantiating the claim of service connection.  

The Veteran was afforded a VA examination in October 2009 in conjunction with his application to reopen the claim of service connection for a heart disability.  The VA examiner took a thorough history of the Veteran's complaints, including history of onset, diagnosis, report of symptomatology, and treatment, including reporting the Veteran's statement that the heart disability began while the Veteran was on active duty.  Following an examination, the VA examiner diagnosed the Veteran with arteriosclerotic heart disease.  The VA examiner, however, did not opine as to the etiology of the Veteran's current heart disability.  

Despite the lack of a nexus opinion, the October 2009 VA examination report provides a current diagnosis of arteriosclerotic heart disease, which was not a fact of record at the time of the June 2008 last final disallowance.  Therefore, the Board finds that the October 2009 VA examination report is new because it is not cumulative and redundant of evidence previously of record.  Additionally, the Board finds that the October 2009 VA examination report is material as it establishes a current heart disability.  The October 2009 VA examination report therefore raises a reasonable possibility of substantiating the claim for service connection for a heart disability.  See Hodge, 155 F.3d at 1363. 

Based on the above, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for a heart disability, and this claim is reopened.  Entitlement to service connection for a heart disability is addressed in the Remand section below.  


ORDER

The application to reopen a claim of service connection for a nervous condition is denied.

The application to reopen a claim of service connection for a low back condition is denied.

The application to reopen a claim of service connection for a throat disability is granted.  

The application to reopen a claim of service connection for a heart disability is granted.  


REMAND

As adjudicated above, the claims of entitlement to service connection for a throat disability and a heart disability have been reopened.  However, a remand is required in this case to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. §§ 3.159(c), (d).

The Veteran was afforded a VA examination in October 2009 in connection with his application for reopening the service connection claims for a throat disability and a heart disability.  However, the Board finds the reports of this VA examination inadequate to render a decision on the merits with respect to these claims.  The VA examiner who performed both examinations did not opine on the etiology of the Veteran's diagnosed throat or heart disabilities.  In this regard, once VA undertakes the effort to provide an examination in a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App 120 (2007).  Thus, an addendum VA medical opinion is necessary to assist in determining the etiology of the Veteran's throat and heart disabilities.

Accordingly, the issues of service connection for a throat disability and a heart disability are REMANDED for the following actions:

1. If possible, request that the physician who conducted the October 2009 VA examination review the claims file and provide an addendum medical opinion.  The claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).

2. If the October 2009 VA examiner is not available, obtain the requested opinion from another medical professional.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder must be made available to and reviewed by the VA examiner. 

The VA examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current throat disability, to include laryngitis secondary to GERD, had its onset in service or is otherwise related to service?

b) Is it at least as likely as not (50 percent probability or more) that the Veteran's current heart disability, to include arteriosclerotic heart disease, had its onset in service or is otherwise related to service? 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim. 

3. When the development requested has been completed, readjudicate the claims of service connection for a throat disability and a heart disability on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


